 In theMatterof THE KROGERCOMPANY,EMPLOYERandRETAIL CLERKSINTERNATIONALASSOCIATION,LOCALUNIONNo. 1583,AFL,PETITIONERCase No. 32-RC-116.-Decided July 1, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert D.Stark, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.Retail Clerks International Association, Local Union No. 1583,AFL, is a labor organization claiming to represent employees of theEmployer.3.A question affecting commerce exists, concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of all retailclerks in the Employer's three grocery stores in Pine Bluff, Arkansas,excluding those employed in the meat department.The Employercontends that the unit should either (1) be coextensive with theadministrative district of which these stores are a part, which includesthe single stores in each of nine other towns in southeastern Arkansas,or (2) should encompass the stores in its Little Rock Branch, whichincludes virtually all of the Employer's stores in Arkansas.The Employer operates a Nation-wide chain of approximately 2,700retail grocery stores, grouped for administrative purposes into 28branches, which are further subdivided into districts.Despite the85 N. L.R. B., No. 3.6 THE KROGERCOMPANY"Tadministrative grouping of the Employer's stores into branches anddistricts, a considerable degree of autonomy remains at the individualstore level.Thus, although such broad personnel matters as wagescales, employee insurance coverage, and vacation plans are determinedat the top management level, the local store manager makes up hisown pay roll, pays wages out of the store's receipts, and may hireand discharge store personnel subject to the district manager's laterapproval.There is little community of interest between employeesin the Pine Bluff stores and those in the other widely scattered townsin the district.There is no uniform wage scale, employees in PineBluff receiving a higher rate than those in the smaller towns. Thereis a free exchange of employees between the 3 stores in Pine Bluff,but normally there is no interchange between stores located in dif-ferent towns.'At various points in its operations, the Employer deals with therepresentatives of its employees 2 in units varying in size from a singlestore to an administrative branch.Organization for collective bar-gaining has extended only to three of the five districts which comprisethe Employer's Little Rock Branch. In one of these, the recognizedunit 3 includes all the Employer's stores in the City of Little Rockand its environs, and is coextensive with the district. In another,the unit is limited to clerks in the single store in Texarkana, Arkansas,one of 13 towns within the district. In Pine Bluff itself, a unit wasestablished as the result of a consent election, consisting of the meatdepartment clerks in the very 3 stores with which we are here con-cerned.The pattern of collective bargaining that emerges for thisregion of the Employer's operations is on. a community basis ratherthan in conformity to the Employer's administrative units. In viewof this history; together with the comparative independence of theEmployer's Pine Bluff stores from an operational standpoint, andtheir geographic separation from the other stores in the district, webelieve that a unit limited to the employees of the 3 Pine Bluff storesis appropriate.4The Petitioner seeks to include, and the Employer to exclude, part-time employees.There are five or' six full-time, and two part-timeemployees in each store.The part-time employees are high schoolboys, who are employed principally on Saturday at carrying out' Transfers from one town to another are occasionally made when employees request it forpersonal reasons.The only transfers from other towns to Pine Bluff made as a matter ofpolicy are those of employees under consideration for promotion,who are first brought intoPine Bluff for a wider experience.2 Approximately 80 percent of the Employer's 26,000 employees are represented by labororganizations.This unit is composed of clerks other than those in the meat departments.°Matter of American Stores Company,82 N. L. R. B. 882. 8DECISIONSOF NATIONAL: LABOR'RELATIONS BOARDpackages to customers' automobiles. Some are also employed several.hours during the week, usually at trimming produce or placing mer-chandise on the shelves.The full-time employees also perform allthese functions, including the carrying out of packages on other daysthan Saturday.The part-time employees are paid at rates whichare comparable to those of the full-time employees, but are not includedin vacation or insurance benefit plans.Three of the six part-timeemployees have been employed by the Employer for 18 months, andthe others for periods varying from 3 to 8 months.As it appears,that the part-time employees are regularly employed at work which is.the same as that performed by full-time employees, we shall includethem, as regular part-time employees, in the unit.'We also find thatthey are eligible to vote in the election.We find that the following employees of the Employer constitutea unit appropriate for collective bargaining : All employees in theEmployer's three stores at Pine Bluff, Arkansas, including part-timeemployees, but excluding employees in the meat departments, the storemanagers, and all other supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by Local Union No. 1583, Retail ClerksInternational Association, A. F. L.5Matter of Florsheim Retail Boot Shop, et at.,80 N. L. R. B. 1312; Matter ofBurrows &Sanborn, Inc.,81 N. L. R. B. 1308.